Citation Nr: 1218715	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  11-21 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel
INTRODUCTION

The Veteran served on active duty from February 1945 to July 1946.

This appeal to the Board of Veterans' Appeals (Board) is from March and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied and then continued to deny service-connection claims for bilateral hearing loss and tinnitus.  

The Veteran testified at a videoconference hearing at the RO in April 2012, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is causally related to in-service noise exposure as a crewman aboard a Naval ship during World War II.  

2.  The Veteran has had continuous tinnitus since military service.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including other organic diseases of the nervous system, such as sensorineural hearing loss).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning to the merits of the claim, the Veteran has a current diagnosis of bilateral sensorineural hearing loss under VA regulations.  The June 2010 VA compensation audiological examination report found auditory thresholds consistent with VA's regulatory definition of hearing loss in both ears.  38 C.F.R. § 3.385; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

There is also no disputing that the Veteran presently has a tinnitus disability in his ears.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  He is competent, even as a layman, to proclaim that he experiences tinnitus; this condition, by its very nature, is inherently subjective and, therefore, capable of even his lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002) ("ringing in the ears is capable of lay observation").

As for the second requirement for service connection, that of a disease or injury was incurred or aggravated during service, the Board acknowledges that a review of his service treatment records is unremarkable for treatment or diagnosis of any tinnitus or hearing loss disability.  For instance, he showed whispered voice test results of 15/15 bilaterally at his July 1946 separation examination.

The Veteran contends he suffered in-service acoustic trauma due to exposure to 40 mm battle station guns on-board a Naval destroyer ship, during combat in World War II.  He says he assisted the gunners as an ammunition loader, and this exposed him to the loud noises of machine guns.  Hearing Transcript (T.) at 5.  The Veteran is competent to state he had in-service noise, since it is within the realm of lay experience and observation.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The record also suggests continuity of symptomatology since service.  The Veteran, his daughter and buddy statements assert that he has been experiencing persistent hearing loss and ringing in his ears since onset in service, which they are competent to state, since also observable by lay persons.  Id.  

The Board also finds the Veteran's assertions of in-service noise exposure to be credible, in light of his documented duties.  His DD Form 214 shows a military occupational specialty of seaman in the U.S. Navy during the period of World War II.  Another service personnel record shows he received an Asiatic Pacific Area Service Ribbon for Third Fleet operations against Japan from July to August 1945.  His service personnel records confirm his accounts of duties that would place him in potential exposure to artillery fire.  In the absence of any contravening evidence, the Board also finds the Veteran has credibly testified to continuity of hearing loss and tinnitus symptoms since service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

However, there is conflicting medical nexus evidence that both supports and negates the possibility of an etiological link from his current hearing loss and tinnitus to service, particularly as due to his in-service acoustic trauma.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  

The Board acknowledges that a July 2010 VA examiner provided a medical opinion discounting the notion that his current bilateral hearing loss and tinnitus are etiologically related to service.  However, the Board finds the opinion is inadequate.  

The examiner's negative opinion failed to consider the Veteran's competent statements of in-service acoustic trauma, instead relying almost exclusively on the absence of medical documentation and the post-service presence of a non-service-connected Meniere's disease in the right ear.  The examiner also partially relied on an inaccurate premise that he observed hearing loss in the 1960s and tinnitus symptoms in 1973, so long after service in World War II, whereas this does not appear to be an accurate transcription of his contentions.  Subsequent testimony from the Veteran have since clarified that he has actually experienced the onset of hearing loss and ringing in his ears since separation, which has progressively worsened.  Hearing Transcript (T.) at 7-8.  

Altogether, the VA examiner appears to have made an inaccurate transcription of his contentions and noise exposure history.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA provides an examination in a service connection claim, the examination must be adequate).  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr, 21 Vet. App. at 311; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

There is also some positive medical evidence from treating physicians indicating that the Veteran's bilateral hearing loss is attributable to in-service noise exposure.  A private treating physician, Dr. D.W., stated that his left ear hearing loss is consistent with a noise-induced hearing loss, based on his reported history of in-service noise exposure in the Navy.  A VA treating physician similarly opined that his severely impaired hearing is most likely the result of his military service during World War II.  The rationale of these positive opinions are not clearly discernable, somewhat lessening their probative value.  Id.  Rather, it appears these opinions are implicitly based on his often reported history of in-service acoustic trauma, which as noted, is both competent and credible.  The probative value of these positive opinions is further advanced due to the Veteran's credible history of continuity of symptomatology of hearing loss and tinnitus symptoms since service.  

Recognition is given to the fact that the Veteran carries a post-service diagnosis of Meniere's disease of the right ear, which likely contributes to his present hearing loss (deafness) in that ear.  Nevertheless, the Court has held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected disability cannot be distinguished from any other diagnosed non-service connected disability, VA must consider all symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, as there is some positive evidence linking the Veteran's left ear hearing loss to his in-service noise exposure, the Board finds inherent logic in determining that the Veteran had some level of right ear hearing loss, which was due to the same noise exposure, prior to the onset of the Meniere's disease.  The exact percentage of that hearing loss is not a question currently before the Board nor is it one that can be presently answered based on the existing medical record/opinions.
 
In any event, the Board finds that the evidence is, at a minimum, at least in equipoise.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Board resolves doubt in the Veteran's favor and finds that the evidence supports the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  


ORDER

Service connection for bilateral sensorineural hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


